DETAILED ACTION
This constitutes a Non-Final given a new interpretation of claims 76 and 78-80 in which “or less than” can be interpreted as permitting “0%”.  The previous prior art rejection is maintained due to said interpretation.  However, resolution of the matters in this Non-Final should place this application in condition for allowance.
Note the “Conclusion” section in which base claim 69 is free of the prior art (with “Close Art” cited for claim 69) and no obviousness interpretation can reasonably be made for non-zero amounts of compounds (a)-(k) and Compound I-MsOH of claim 76 at this time.  There is no anticipatory prior art against claim 76 in which compounds (a)-(k) have non-zero concentrations.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 69 is free of the prior art.
Therefore, the Election of Species Requirement of 05/26/2020, drawn to a species election for genus compounds of claim 69, is withdrawn.
All claims have been examined on the merits.
Current Status of 16/733,791
This Office Action is responsive to the amended claims of February 14, 2022.
Claims 69, 71-76, and 78-80 have been examined on the merits.  Claims 69 and 76 are currently amended.  Claims 71-75 and 78-80 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/733,791, filed 01/03/2020, as a division of 15/539,279, filed 06/23/2017, now U.S. Patent #:  10,526,349.  Application 15/539,279 is a national stage entry of PCT/US2015/000289, International Filing Date: 12/23/2015, which claims priority from U.S. Provisional Application 62/096,286, filed 12/23/2014.
The effective filing date is the International Filing Date of December 23, 2015, as the U.S. Provisional ‘286 does not support the instant amended claims.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 02/14/2022.
The Examiner has reviewed the claim amendments and Reply of 02/14/2022.
Applicants revised the claim status identifier of claim 69 to -- (Currently Amended) -- thereby rendering moot the claim objection (see paragraph 14 in previous Office Action).
The amendment to claim 76 requires a composition comprising the Compound I-MsOH and now also requires at least one additional compound from the amended list of compounds.  However, Applicants permit “or less” (emphasis) as an embodiment for any of the amended new compounds (a) through (k) of claim 76.  Therefore, the “or less” of amended claim 76 compounds (a) through (k) is interpreted as actually requiring 0% (since “0%” is “less than” any of the amounts of amended compounds (a)-(k)) of additional compounds (a) through (k) in the composition comprising Compound I-MsOH thereby reverting claim 76 to its former requirement of being drawn just to a composition of Compound I-MsOH.  
Upon closer review, claims 78-80 also permit the interpretation “0%” for similar reasoning (that each additional claimed compound has an amount permitting “or less”).  This was not fully appreciated in the last Office Action and therefore this action constitutes a Non-Final.  
The prior art rejection of record is Maintained as IWANO still anticipates a composition comprising a compound I-MsOH with purity above 96%.
The prior art rejection is reproduced, below, and adapted, to account for Applicants’ claim amendments.
The Examiner feels that resolution of this prior art rejection against claim 76 will help place the application in condition for allowance.  The Examiner cannot see any argument why it might be obvious to combine any amount of compounds (a)-(k) of claim 76 with the compound I-MsOH as compounds (a)-(k) appear to be by-products or impurities.  Furthermore, there is no known anticipatory prior art reference teaching I-MsOH at purity 96% or higher and any amount (other than 0%) of any of compounds (a)-(k) of base claim 76.
Claim Rejections - 35 USC § 102 – Maintained and Adapted

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 76 and 78-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWANO (WO 2005/116013 A1, English-language machine translation from WIPO website, previously provided to Applicants).
The machine English-language IWANO prior art reference (previously provided to Applicants), teaches a compound of I-MsOH (IWANO compound I is the same as instant claim 76’s compound I—see para [0001]) with a chemical purity of 99.01% (see Example 6-last page, relevant portion bolded), which is the I-MsOH salt form.
Furthermore, the “composition” of instant claim 76 is inherent since no I-MsOH compound exists in isolation, but rather, in a collection/composition of compounds.  
Furthermore, amended new compounds (a)-(k) of claim 76 permit the embodiment “or less than”, which can reasonably be interpreted as permitting “0%” (which is less than any of the amounts) of any of compounds (a)-(k).  Thus, claim 76 is interpreted as just being drawn to a composition comprising compound I-MsOH at purity claimed.  Thus, said reference IWANO anticipates instant claim 76.
	Similarly, claim 78 is interpreted as permitting 0% of mesylate ester.  Similarly, claims 79-80 are also interpreted as permitting 0% of the disclosed compounds.
This prior art rejection is being maintained due to Applicants’ claim amendments.  Note Applicants only amended claim 76 in response to the previous prior art rejection and did not argue the merits/substance of the previous prior art rejection (copied substantively here with needed updates due to claim amendments) in their Remarks of February 14, 2022.
Conclusion
Claims 76 and 78-80 are not presently allowable as written.
Claims 69 and 71-75 are presently allowable as written.
A search using Registry, Hcaplus, and Casreact databases of STN for the starting compounds and product of base claim 69 did not retrieve any double patent or prior art references.  See “SEARCH 6” in enclosed search notes.
There is no known prior art reference that either teaches or anticipates a process according to base claim 69.
The reference SETO (Seto, Masaki, et al.  “Highly Potent and Orally Active CCR5 Antagonists as Anti-HIV-1 Agents:  Synthesis and Biological Activities of 1-Benzazocine Derivatives Containing a Sulfoxide Moiety.”  J. Med. Chem. (2006), Vol. 49, pp. 2037-2048, referenced in IDS of 01/03/2020), discloses Scheme 4:  
    PNG
    media_image1.png
    624
    1161
    media_image1.png
    Greyscale
 (page 2040), which at first glance could be mistakenly believed to teach instant claim 69.
However, SETO is a close art, and not a prior art reference to base claim 69 since SETO adds compound (S)-18 to compound 16b to form a monomethanesulfonate of compound (S)-(-)-5b.  
This does not teach, suggest, or anticipate instant claim 69 since instant claim 69 requires a different order of steps to arrive at the monomethanesulfonate of Compound I (Compound I-MsOH).  The instant claim 69, in contrast to SETO Scheme 4, above, first dissolves instant Compound II-OH (equivalent to SETO 16b, above) in a chlorinating reagent (SETO uses thionyl chloride (SOCl2) and then reacts instant compound III (equivalent to SETO (S)-18, above) with the intermediate thus formed by reaction of instant II-OH and III to form compound I which is then mixed in aqueous methanesulfonate.  Note that instant claim 69 does not mix (S)-18 and 16b in one pot followed by addition of thionyl chloride, as per SETO, above.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teaching of the order of steps of SETO to arrive at the instant invention—without running afoul of hindsight reasoning.
A search for the compounds of base claim 76 using Registry and HCaplus databases of STN did not retrieve any double patent or prior art references.  See “SEARCH 7” through “SEARCH 14” in enclosed search notes.
The Examiner cannot see any obviousness argument why it might be obvious to combine any non-zero amount of compounds (a)-(k) of claim 76 with the compound I-MsOH as compounds (a)-(k) appear to be by-products or impurities.  Furthermore, there is no known anticipatory prior art reference teaching I-MsOH at purity 96% or higher and any amount (other than 0%) of any of compounds (a)-(k) of base claim 76.
The parent patent U.S. 10,526,349 B2 is not a double patent reference since it is drawn to distinct subject matter from the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625